Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of December 28, 2018 (the “Effective Date”), is by and between Tidewater Inc.
(“Tidewater” and, together with its subsidiaries, the “Company”) and Quintin
Kneen (“Executive”).

WHEREAS, Executive served as the President and Chief Executive Officer of
GulfMark Offshore, Inc. (“GulfMark”) until November 15, 2018, when the corporate
existence of GulfMark ceased as a result of the previously-announced business
combination between Tidewater and GulfMark (the “Business Combination”), which
was effected through a two-step reverse merger pursuant to which (i) Gorgon
Acquisition Corp., a Delaware corporation and wholly-owned subsidiary of
Tidewater merged in with and into GulfMark, with GulfMark continuing as the
surviving corporation and a wholly-owned subsidiary of Tidewater and then,
immediately afterwards, (ii) GulfMark merged with and into Gorgon NewCo, LLC, a
wholly-owned subsidiary of Tidewater (“Gorgon”), with Gorgon continuing as the
surviving entity and a wholly-owned subsidiary of Tidewater;

WHEREAS, at its first meeting following the Business Combination, the board of
directors of Tidewater (the “Board”) appointed the Executive as Executive Vice
President and Chief Financial Officer of Tidewater, effective as of November 15,
2018; and

WHEREAS, GulfMark and Executive were parties to that certain Employment
Agreement, dated April 19, 2018 (the “GLF Agreement”), which governed the
Executive’s employment with GulfMark and its successors immediately prior to the
Effective Date, and Tidewater and the Executive desire to amend and restate the
GLF Agreement in order to memorialize in writing the terms and conditions of
their understandings and agreements regarding the Executive’s employment with
the Company as of the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, Tidewater hereby agrees to continue to employ Executive and
Executive hereby accepts such continued employment upon the terms and conditions
set forth in this Agreement:

1. Employment Period.

(a) Subject to Section 4, Tidewater hereby agrees to employ Executive, and
Executive hereby agrees to be employed by Tidewater, in accordance with the
terms and provisions of this Agreement, for the period commencing as of the
Effective Date and ending on the third anniversary of the Effective Date or such
later date as mutually agreed by the parties in writing (such period, as it may
be extended or truncated under the terms of this Agreement, the “Employment
Period”). Following the termination of this Agreement, the Employee may remain
employed-at-will with the Company and the termination restrictions and severance
provisions of this Agreement shall no longer apply.

(b) During the Employment Period, Executive shall serve as the Executive Vice
President and Chief Financial Officer of Tidewater and, in so doing, shall
report to the Chief Executive Officer of Tidewater (the “CEO”) and, as required
by law or applicable stock exchange listing requirements, the Board. Executive
shall have such powers and duties (including, but not limited to, holding
officer positions with Tidewater and one or more of its subsidiaries) as may
from time to time be prescribed by the CEO or the Board.

(c) During the Employment Period, and excluding any periods of vacation and sick
leave to which Executive is entitled, Executive agrees to devote substantially
all of his business time to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to Executive
hereunder or by the CEO or the Board hereafter, to use Executive’s reasonable
best efforts to perform faithfully, effectively and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for Executive to (i) serve on corporate, civic or charitable
boards or committees, provided that service on any corporate board or committee
shall be subject to the prior approval of the Board, (ii) deliver lectures or
fulfill speaking engagements, and (iii) manage personal investments, so long as
such activities do not materially interfere with the performance of Executive’s
responsibilities hereunder.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d) The parties expressly acknowledge that any performance of Executive’s
responsibilities hereunder shall necessitate, and the Company shall provide,
access to or the disclosure of Confidential Information (as defined in
Section 7(a) below) to Executive, and that Executive’s responsibilities shall
include the development of the Company’s goodwill through Executive’s contacts
with the Company’s customers and suppliers.

2. Compensation.

(a) Base Salary. Tidewater shall pay Executive an annual base salary (“Base
Salary”) at the rate of $350,000 during the Employment Period. The Board may at
its discretion elect to increase Executive’s Base Salary at any time if it deems
an increase is warranted. Subject to Section 4(c)(ii) hereof, during the
Employment Period, the Board may not decrease Executive’s annual Base Salary
without his prior written approval. Base Salary shall be payable in accordance
with the ordinary payroll practices of the Company, but in no event shall the
Base Salary be paid to Executive less frequently than monthly. The term “Base
Salary” as used in this Agreement shall refer to the Base Salary as it may be so
adjusted from time to time.

(b) Annual Bonus. With respect to each calendar year during the Employment
Period, beginning with 2019, Executive shall be eligible to earn an annual bonus
(the “Annual Bonus”) in an amount to be determined by the Compensation Committee
of the Board (“Committee”) based on performance goals established by the
Committee, with Executive being eligible to earn a target bonus equal to no less
than 95% of his Base Salary. Any Annual Bonus earned with regard to a particular
calendar year shall be paid to Executive no later than March 15 of the following
calendar year, subject to Executive’s continued employment with the Company on
the actual date of payment.

(c) Long-Term Incentives.

(i) The parties agree and acknowledge that, as of the Effective Date, the
Executive holds 48,362 unvested time-based restricted stock units (the
“Converted RSUs”), each of which represents the right to receive one share of
Tidewater common stock, par value $0.001 per share (the “Common Stock”). The
Converted RSUs, which were originally granted to Executive by GulfMark and were
converted and assumed by Tidewater in the Business Combination, are scheduled to
vest in three equal installments on April 13 of 2019, 2020, and 2021, subject to
the Executive’s continued employment through the applicable vesting date and all
other terms and conditions of the Legacy GLF Management Incentive Plan (as
adopted by Tidewater following the Business Combination, the “Legacy GLF Plan”),
and the applicable award agreement (as amended by Section 4(f) of this
Agreement, the “Converted RSU Agreement”). The parties affirm that the Converted
RSUs shall remain subject to the terms and conditions of the Legacy GLF Plan and
Converted RSU Agreement including, but not limited to, the stated vesting
schedule.

(ii) In consideration of Executive entering into this Agreement and as an
inducement to join the Company, the Committee shall grant to the Executive an
initial grant of time-based restricted stock units with a grant date value of
$1,060,000 (the “Initial LTI Grant”), with the number of restricted stock units
determined by dividing the grant date value by the closing price of a share of
Common Stock on the Effective Date, rounded up to the next whole share. The
Initial LTI Grant, which shall be granted under the Legacy GLF Plan and the
Company’s standard form of award agreement, shall vest in three equal
installments on the first three anniversaries of the Effective Date, subject to
the Executive’s continued employment through the applicable vesting date (except
as provided in the award agreement or Section 4).

(iii) Effective January 1, 2019, the Executive shall be eligible to participate
in any long-term incentive program for executive officers as approved by the
Committee.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

3. Employee Benefits.

(a) During the Employment Period, the Company shall provide Executive with
coverage under all employee pension and welfare benefit programs, plans and
practices, which Tidewater makes available to its senior executives (including,
but not limited to, participation in health, dental, group life, disability,
retirement and all other plans and fringe benefits to the extent generally
provided to such senior executives), commensurate with his position in the
Company, to the extent permitted under the employee benefit plan or program, and
in accordance with the terms of the program and/or plan.

(b) Executive shall be entitled to vacation time in accordance with the
Company’s vacation policy, as in effect from time to time.

(c) Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and promoting the business of
the Company, including, but not limited to, reasonable expenses for travel,
lodgings, entertainment and similar items related to such duties and
responsibilities, in each case in accordance with applicable Company policies.
The Company will promptly reimburse Executive for all such expenses upon
presentation by Executive of appropriately itemized and approved accounts of
such expenditures, in accordance with the Company’s expense reimbursement
policy; provided, however, that in no event shall the expense reimbursement be
made after the last day of the taxable year following the year in which the
expense was incurred by Executive, although in the event that the reimbursement
would constitute taxable income to Executive, such reimbursements will be paid
no later than March 15th of the calendar year following the calendar year in
which the expense was incurred. No reimbursement or expenses eligible for
reimbursement in any taxable year shall affect the expenses eligible for
reimbursement in any other taxable year, nor may the right to receive a
reimbursement of expenses be subject to liquidation or exchanged for another
benefit.

4. Termination of Employment.

(a) Accrued Obligations. Unless otherwise specified in a separate provision of
this Section 4, either party may terminate this Agreement and Executive’s
employment for any reason during the Employment Period after providing thirty
(30) days written notice to the non-terminating party. Upon termination of the
Executive’s employment for any reason during the Employment Period, then, in
addition to any amounts due to Executive pursuant to another subsection of this
Section 4 and any other amounts or benefits to which Executive may be entitled
under a separate plan, policy or program maintained by the Company, Tidewater
shall pay Executive, within ten (10) business days after the Date of Termination
(as defined below), (i) all accrued but unpaid Base Salary, (ii) a prorated
amount of Executive’s Base Salary for accrued but unused vacation days, and
(iii) yet unpaid reimbursements for any reasonable and necessary business
expenses incurred by Executive prior to the Date of Termination in connection
with his duties hereunder (such amounts collectively, the “Accrued
Obligations”).

(b) Termination by Company. During the Employment Period, Tidewater may
terminate this Agreement and Executive’s employment with or without Cause (as
defined below). Upon such termination, Executive shall be entitled to receive
the (1) Accrued Obligations, which amount shall be paid within ten (10) business
days after the Date of Termination and (2) any other amounts or benefits to
which Executive may be entitled under a separate plan, policy or program
maintained by the Company. In addition to the foregoing, if such termination was
without Cause, Tidewater shall pay or provided to the Executive the following
(subject to Section 6): (A) within ten (10) business days after the Date of
Termination, the Accrued Obligations; (B) on the sixtieth (60th) day following
the Date of Termination, a lump sum payment (the “Severance Payment”) equal to
the amount of Executive’s Base Salary (at the rate in effect hereunder as of the
Date of Termination) for twenty-four (24) months; (C) a pro rata Annual Bonus in
respect of the number of days that Executive was employed by the Company during
the year in which the Date of Termination occurs, based on actual performance
and paid at the same time Annual Bonuses are paid to other Tidewater executives
generally (but in no event later than March 15th of the calendar year following
the calendar year in which the Date of Termination occurs) (the “Pro Rata
Bonus”); (D) a lump-sum amount, paid on the sixtieth (60th) day following the
Date of Termination, equal to the total premiums Executive would be required to
pay for twelve (12) months of continuation coverage under the Company’s health
benefit plans (i.e., medical, dental, and vision coverage) pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), determined
using the COBRA premium rate in effect for the level of coverage that Executive
had in place immediately prior to the Date of Termination (the “COBRA Payment”);
and (E) any outstanding but unvested portion of the Converted RSUs and the
Initial LTI Grant shall vest immediately as of the Date of Termination. For
purposes of this Agreement, “Cause” means any of the following:

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(i) Executive’s commission of theft, embezzlement, any other act of dishonesty
relating to his employment or service, or any willful violation of any law,
rules or regulation applicable to the Company, including, but not limited to,
those laws, rules or regulations established by the Securities and Exchange
Commission, or any self-regulatory organization having jurisdiction or authority
over Executive or the Company; or

(ii) Executive’s conviction of, or Executive’s plea of guilty or nolo contendere
to, any felony or of any other crime involving fraud, dishonesty or moral
turpitude; or

(iii) A determination by the Board that Executive has materially breached this
Agreement (other than during any period of Disability, as defined below) where
such breach is not remedied within ten (10) business days after written demand
by the Board for substantial performance is received by Executive which
identifies the manner in which the Board believes Executive has so breached this
Agreement; or

(iv) Executive’s willful failure to perform the reasonable and customary duties
of his position with the Company, which failure is not remedied within ten
(10) business days after written demand by the Board for substantial performance
is received by Executive which specifically identifies the nature of such
failure.

(c) Termination by Executive. During the Employment Period, the Executive may
terminate this Agreement and his employment with or without Good Reason (as
defined below). Upon such termination, Executive shall be entitled to receive
the (1) Accrued Obligations, which amount shall be paid within ten (10) business
days after the Date of Termination and (2) any other amounts or benefits to
which Executive may be entitled under a separate plan, policy or program
maintained by the Company. In addition to the foregoing, if such termination was
with Good Reason, the Executive shall be entitled to receive the same payments
and benefits to which he would be entitled under Section 4(b) if his employment
was terminated by the Company without Cause. For purposes of this Agreement,
“Good Reason” means any of the following that occurs without Executive’s
consent:

(i) A material reduction in Executive’s authority, duties, or responsibilities;
or

(ii) Any reduction in Executive’s Base Salary, other than an across the board
reduction of less than 10% of Executive’s Base Salary; or

(iii) Relocation of Executive’s principal place of business to a location fifty
(50) or more miles from its location as of the Effective Date; or

(iv) A material breach by Tidewater of this Agreement, which materially and
adversely affects Executive; or

(v) Tidewater’s failure to make any material payment to Executive required to be
made under the terms of this Agreement;

provided, however, that Executive’s termination shall not be considered to be
with Good Reason unless (y) Executive provides at least thirty (30) days’
written notice to Tidewater of the condition constituting Good Reason (which
notice must be given within ninety (90) days after the occurrence of such
condition and describe condition in reasonable detail) and (z) such condition is
not cured by the Company within thirty (30) days after Tidewater receives such
written notice.

(d) Termination due to Disability. Tidewater may terminate this Agreement at any
time if Executive shall be deemed in the reasonable judgment of the Board to
have sustained a Disability. Executive shall be deemed to have sustained a
“Disability” if he shall have been unable to substantially perform his duties as
an employee of Tidewater as a result of sickness or injury, and shall have
remained unable to perform any such duties for a period of more than one-hundred
eighty (180) consecutive days in any twelve (12) month period. Upon termination
of this Agreement for Disability, Executive shall only be entitled to
(i) Accrued Obligations, which amount shall be paid within ten (10) business
days after the Date of Termination, (ii) accelerated vesting, as of the Date of
Termination, of any outstanding but unvested portion of the Converted RSUs and
the Initial LTI Grant, and (iii) any other amounts or benefits to which
Executive may be entitled under a separate plan, policy or program maintained by
the Company.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) Termination by Death. This Agreement will terminate automatically upon
Executive’s death. Upon termination of this Agreement due to Executive’s death,
Tidewater shall pay or provide Executive’s estate with the following:
(i) Accrued Obligations, which amount shall be paid within ten (10) business
days after the Date of Termination, (ii) accelerated vesting, as of the Date of
Termination, of any outstanding but unvested portion of the Converted RSUs and
the Initial LTI Grant, and (iii) any other amounts or benefits to which
Executive may be entitled under a separate plan, policy or program maintained by
the Company.

(f) Converted RSU Agreement. This Section 4, to the extent it amends the terms
of the Converted RSUs, shall be deemed to be an amendment to the award agreement
memorializing the Converted RSUs and shall form part of such agreement.

(g) Date of Termination. As used in this Agreement, “Date of Termination” means
(i) if Executive’s employment is terminated by his death, the date of his death;
(ii) if Executive’s employment is terminated as a result of a Disability or by
Tidewater for Cause or without Cause, then the date specified in a notice
delivered to Executive by Tidewater of such termination, (iii) if Executive’s
employment is terminated by Executive for Good Reason, then the date specified
in the notice of such termination delivered to Tidewater by Executive, and
(iv) if Executive’s employment is terminated for any other reason, the date
specified therefore in the notice of such termination. The Employment Period
will terminate upon any termination of Executive’s employment pursuant to this
Section 4.

5. Change of Control Agreement.

The parties agree that, in the event of a Change of Control (as defined below)
during the Employment Period, the provisions of any change of control agreement
between the Executive and Tidewater then in effect shall govern the terms of the
Employee’s employment from and after the occurrence of the Change of Control and
that the terms and conditions of this Agreement (including, but not limited to,
the restrictive covenants set forth in Sections 7 and 8) shall have no further
force or effect. However, if no change of control agreement is in effect between
the parties or if the Executive agrees to waive the occurrence of a given Change
of Control under such agreement, this Agreement shall continue in full force in
accordance with its terms without interruption. For purposes of this Agreement,
“Change of Control” has the meaning provided in the Change of Control Agreement
entered into between Tidewater and the Executive or, if no such agreement
exists, the meaning provided in the Tidewater Inc. 2017 Stock Incentive Plan.

6. Release and Continued Compliance.

Notwithstanding any other provision in this Agreement to the contrary, as a
condition precedent to receiving any payments or benefits under this Agreement
(other than the Accrued Obligations), including, without limitation, the
Severance Payment, COBRA Payment, Pro Rata Bonus, and any accelerated vesting of
the Converted RSUs or the Initial LTI Grant in connection with any applicable
termination scenario, Executive agrees to execute a separation and release
agreement in a form specified by Tidewater, containing a waiver of all claims
against the Company (the “Release”), within the forty-five (45) day period
immediately following the Date of Termination, and subsequently not revoke the
Release during any period for revocation contained therein. All revocation
rights and timing restrictions shall be set forth in such Release. If Executive
fails to execute and deliver the Release, or revokes the Release, Executive
agrees that he shall not be entitled to receive any payments or benefits under
this Agreement (other than the Accrued Obligations), including, without
limitation, the Severance Payment, COBRA Payment, Pro Rata Bonus, and any
accelerated vesting of the Converted RSUs or the Initial LTI Grant in connection
with any applicable termination scenario. For purposes of this Agreement, the
Release shall be considered to have been executed by Executive if it is signed
by his legal representative in the case of legal incompetence or on behalf of
Executive’s estate in the case of his death. Executive’s receipt of any payments
or benefits under this Agreement (other than the Accrued Obligations),
including, without limitation, the Severance Payment, COBRA Payment, Pro Rata
Bonus, and any accelerated vesting of the Converted RSUs or the Initial LTI
Grant in connection with any applicable termination scenario, will also be
subject to Executive’s continued compliance with Sections 7, 8 and 13 hereof.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

7. Nondisclosure.

(a) It is understood that Executive during his tenure with the Company has
received and will continue to receive access to some or all of the Company’s
various trade secrets and confidential or proprietary information, including,
but not limited to, information he has not received before, consisting of, but
not limited to, information relating to (i) business operations and methods,
(ii) existing and proposed investments and investment strategies,
(iii) financial performance, (iv) compensation arrangements and amounts (whether
relating to the Company or to any of its employees), (v) contractual
relationships, (vi) business partners and relationships, and (vii) marketing
strategies (all of the forgoing, “Confidential Information”). Confidential
Information shall not include information that (A) becomes generally available
to the public by means other than Executive’s breach of this Section 7 (for
example, not as a result of Executive’s unauthorized release of marketing
materials), (B) is in Executive’s possession, or becomes available to Executive,
on a non-confidential basis, from a source other than the Company or
(C) Executive is required by law, regulation, court order or discovery demand to
disclose; provided, however, that in the case of this clause (C), Executive
gives the Company, to the extent permitted by law, reasonable notice prior to
the disclosure of the Confidential Information and the reasons and circumstances
surrounding such disclosure to provide the Company an opportunity to seek a
protective order or other appropriate request for confidential treatment of the
applicable Confidential Information.

(b) Executive agrees that all Confidential Information, whether prepared by
Executive or otherwise coming into his possession, shall remain the exclusive
property of the Company during and after Executive’s employment with the
Company. Executive further agrees that Executive shall not, except for the
benefit of the Company pursuant to the proper exercise of his duties in
accordance with this Agreement or with the prior written consent of the Board,
use or disclose to any third party any of the Confidential Information described
herein, directly or indirectly, either during Executive’s employment with the
Company or at any time following the termination of Executive’s employment with
the Company.

(c) Upon termination of this Agreement, Executive agrees that all Confidential
Information and other files, documents, materials, records, notebooks, customer
lists, business proposals, contracts, agreements and other repositories
containing information concerning the Company or the business of the Company
(together with all copies thereof in any physical or electronic medium) in
Executive’s possession, custody or control, whether prepared by Executive or
others, shall remain with or be returned to the Company as soon as practicable
after the Date of Termination. Executive agrees to provide the Company with
access to Executive’s personally-owned computer, server, e-mail system, mobile
phone, portable electronic and other electronic devices for the purpose of
verifying that Executive has complied with this Section 7(c).

(d) Nothing in this Agreement will preclude, prohibit or restrict Executive from
(i) communicating with, any federal, state or local administrative or regulatory
agency or authority, including, but not limited to, the Securities and Exchange
Commission (the “SEC”); (ii) participating or cooperating in any investigation
conducted by any governmental agency or authority; or (iii) filing a charge of
discrimination with the United States Equal Employment Opportunity Commission or
any other federal state or local administrative agency or regulatory authority.
Nothing in this Agreement, or any other agreement between the parties, prohibits
or is intended in any manner to prohibit, Executive from (A) reporting a
possible violation of federal or other applicable law or regulation to any
governmental agency or entity, including, but not limited to, the Department of
Justice, the SEC, the U.S. Congress, and any governmental agency Inspector
General, or (B) making other disclosures that are protected under whistleblower
provisions of federal law or regulation. This Agreement does not limit
Executive’s right to receive an award (including, without limitation, a monetary
reward) for information provided to the SEC. Executive does not need the prior
authorization of anyone at the Company to make any such reports or disclosures,
and Executive is not required to notify the Company that Executive has made such
reports or disclosures. Nothing in this Agreement or any other agreement or
policy of the Company is intended to interfere with or restrain the immunity
provided under 18 U.S.C. §1833(b). Executive cannot be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (i) (A) in confidence to federal, state or local
government officials, directly or indirectly, or to an attorney, and (B) for the
purpose of reporting or investigating a suspected violation of law; (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if filed
under seal; or (iii) in connection with a lawsuit alleging retaliation for
reporting a suspected violation of law, if filed under seal and does not
disclose the trade secret, except pursuant to a court order. The foregoing
provisions regarding protected disclosures are intended to comply with all
applicable laws. If any laws are adopted, amended or repealed after the
execution of this Agreement, this Section 7(d) shall be deemed to be amended to
reflect the same.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8. Non-Competition, Non-solicitation, Non-Disparagement.

(a) As part of the consideration for the compensation and benefits to be paid to
Executive hereunder, to protect Confidential Information of the Company and its
customers and clients that have been and will be entrusted to Executive, the
business goodwill of the Company and its subsidiaries that will be developed in
and through Executive and the business opportunities that will be disclosed or
entrusted to Executive by the Company and its subsidiaries, and as an additional
incentive for the Company to enter into this Agreement, from the date hereof
through the first anniversary of the Date of Termination (the “Restricted
Period”), Executive will not (other than for the benefit of the Company pursuant
to the proper exercise of his duties in accordance with this Agreement),
directly or indirectly:

(i) engage in, or carry on or assist, individually or as a principal, owner,
officer, director, employee, shareholder, consultant, contractor, partner,
member, joint venturer, agent, equity owner or in any other capacity whatsoever,
any (A) business competitive with any business in which the Company is engaged
from time to time (a “Competing Business”) or (B) Business Enterprise (as
defined below) that is otherwise competitive with the Company within the states
in which the Company conducts business;

(ii) perform for any corporation, partnership, limited liability company, sole
proprietorship, joint venture or other business association or entity (a
“Business Enterprise”) engaged in any Competing Business any duty Executive has
performed for the Company that involved Executive’s access to, or knowledge or
application of, Confidential Information;

(iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company to cease doing business with the Company or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company; or

(iv) solicit with the purpose of hiring or retaining, or hire or retain, any
person who is or, within one hundred eighty (180) days after such person ceased
to be an employee, consultant or independent contractor of the Company, was an
employee, consultant or independent contractor of the Company.

(b) Notwithstanding the foregoing restrictions of this Section 8, nothing in
this Section 8 shall prohibit any investment by Executive, directly or
indirectly, in publicly-traded securities which are issued by a Business
Enterprise involved in or conducting a Competing Business, provided that
Executive (i) in the aggregate directly and indirectly, does not own more than
five percent (5%) of the outstanding equity or voting securities of such
Business Enterprise and (ii) does not have the right through the ownership of a
voting interest or otherwise, to direct the activities of or associated with the
business of such Business Enterprise.

(c) Executive acknowledges that each of the covenants contained in Sections 7
and 8(a) are in addition to, and shall not be construed as a limitation upon,
any other covenant provided in Section 8(a). Executive agrees that the
geographic boundaries, scope of prohibited activities, and time duration of each
of the covenants set forth in Sections 7 and 8(a) are reasonable in nature and
are no broader than are necessary to maintain the confidentiality and the
goodwill of the Company’s proprietary information and Confidential Information,
and its plans and services, and to protect the other legitimate business
interests of the Company, including without limitation the goodwill developed by
Executive with the Company’s customers, suppliers, licensees and business
relations.

(d) If, during any portion of the Restricted Period, Executive is not in
compliance with the terms of Section 8(a), the Company shall be entitled to,
among other remedies (and not in limitation of any other such remedies),
compliance by Executive with the terms of Section 8(a) for an additional period
of time (i.e., in addition to the Restricted Period) that shall equal the
period(s) over which such noncompliance occurred.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) The parties hereto intend that the covenants contained in Section 8(a) be
construed as a series of separate covenants, one for each defined province in
each geographic area in which Executive on behalf of the Company conducts
business. Except for geographic coverage, each such separate covenant shall be
deemed identical in terms to the applicable covenant contained in Section 8(a).
Furthermore, each of the covenants in Section 8 shall be deemed a separate and
independent covenant, each being enforceable irrespective of the enforceability
(with or without reformation) of the other covenants contained in Section 8(a).

(f) Further, at no time during or after the Employment Period will Executive
utter, issue or circulate publicly any false or disparaging statements, remarks
or rumors about Tidewater, any of its subsidiaries, and/or any of Tidewater’s or
any of its subsidiaries’ respective businesses, or any of their respective
officers, employees or directors. Nothing in this Section 8(f) shall prohibit
Executive from providing truthful and accurate facts where he is required to do
so by law.

9. Notices.

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, mailed by certified mail (return receipt requested) or sent by
overnight delivery service to the parties at the following addresses or at such
other addresses as shall be specified by the parties by like notice, in order of
preference of the recipient:

 

To Tidewater or the Company:

 

Board of Directors

Tidewater Inc.

6002 Rogerdale Road

Suite 600

Houston, TX 7702477072

  

To Executive:

 

At the most recent address on file with the Company

Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, and in the case overnight delivery
service, on the date of actual delivery.

10. Severability and Reformation.

If any one or more of the terms, provisions, covenants or restrictions of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions shall remain in full force and effect, and the
invalid, void or unenforceable provisions shall be deemed severable. Moreover,
if any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be reformed by limiting and reducing it to the
minimum extent necessary, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.

11. Assignment.

This Agreement shall be binding upon and inure to the benefit of the heirs and
legal representatives of Executive and the permitted assigns and successors of
Tidewater, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive without
the express written consent of Tidewater (except in the case of death by will or
by operation of the laws of intestate succession) or by Tidewater, except that
Tidewater may assign this Agreement to any successor (whether by merger,
purchase or otherwise) to all or substantially all of the stock assets or
businesses of Tidewater.

12. Amendment.

This Agreement may be amended only by writing signed by both Executive and by a
duly authorized representative of Tidewater (other than Executive).

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

13. Assistance in Litigation.

Executive shall reasonably cooperate with the Company and its agents in the
defense or prosecution of any claims or actions now in existence or that may be
brought in the future against or on behalf of the Company that relate to events
or occurrences that transpired while Executive was employed by the Company or
with respect to which Executive has any knowledge. Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being reasonably available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company. Executive also shall
cooperate fully with the Company in connection with any investigation or review
by any Federal, state, or local regulatory authority as any such investigation
or review relates, to events or occurrences that transpired while Executive was
employed by the Company or with respect to which Executive has any knowledge.

14. Beneficiaries; References.

Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death, and may change such
election, in either case by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary, estate or other legal representative. Any reference to
the masculine gender in this Agreement shall include, where appropriate, the
feminine.

15. Use of Name, Likeness and Biography.

The Company shall have the right (but not the obligation) to use, publish and
broadcast, and to authorize others to do so, the name, likeness and biographical
material of Executive to advertise, publicize and promote the business of the
Company and its affiliates. This right shall terminate upon the termination of
this Agreement. A “likeness” and “biographical material” shall be, respectively,
any photograph or other depiction of Executive, or any biographical information
or life story concerning the professional career of Executive.

16. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO RULES RELATING TO CONFLICTS
OF LAW.

17. Entire Agreement.

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof and supersedes in all respects any prior or
other agreement (including, but not limited to, the Prior Agreement) or
understanding, written or oral, between the Executive and any of GulfMark, its
successors, the Company or any affiliate of the foregoing with respect to such
subject matter. Without limiting the foregoing, Executive (a) acknowledges and
agrees that GulfMark and/or the Company have satisfied all obligations that they
have owed, and that they ever could have owed, under the Prior Agreement and
(b) represents and warrants that, except as specifically referenced in this
Agreement, the Executive has no further rights or claims under the Prior
Agreement or any other employment-related agreements with GulfMark, its
successors, the Company, or any affiliate of the foregoing including, but not
limited to, any claims of having been constructively terminated or having cause
to terminate employment for “Good Reason” and receive additional compensation.
Each subsidiary of Tidewater is an intended third-party beneficiary of this
Agreement and may enforce its rights hereunder as though it were a party hereto.

18. Withholding.

The Company shall be entitled to withhold from payment to Executive of any
amount of withholding required by law.

19. Counterparts.

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

20. Remedies.

The parties recognize and affirm that in the event of a breach of Sections 7 or
8, money damages would be inadequate and Tidewater would not have an adequate
remedy at law. Accordingly, the parties agree that in the event of a breach or a
threatened breach of Sections 7 or 8, Tidewater may, in addition and
supplementary to other rights and remedies existing in its favor, obtain from
any court of law or equity of competent jurisdiction specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition,
Executive agrees that in the event a court of competent jurisdiction or an
arbitrator finds that Executive violated Section 7 or 8, the time periods set
forth in those Sections shall be tolled until such breach or violation has been
cured. Executive further agrees that Tidewater shall have the right to offset
the amount of any damages resulting from a breach by Executive of Section 7 or 8
against any payments due to Executive under this Agreement (or otherwise from
the Company). The parties agree that if one of the parties is found to have
breached this Agreement by a court of competent jurisdiction or arbitrator, the
breaching party will be required to pay the non-breaching party’s attorneys’
fees reasonably incurred in prosecuting the non-breaching party’s claim of
breach.

21. Non-Waiver.

The failure by either party to insist upon the performance of any one or more
terms, covenants or conditions of this Agreement shall not be construed as a
waiver or relinquishment of any right granted hereunder or of any future
performance of any such term, covenant or condition, and the obligation of
either party with respect hereto shall continue in full force and effect, unless
such waiver shall be in writing signed by Tidewater (other than Executive) and
Executive.

22. Announcement.

The Company shall have the right to make public announcements concerning the
execution of this Agreement and the terms contained herein, and to publicly
disclose this Agreement and its terms, at the Company’s discretion.

23. Construction.

The headings and captions of this Agreement are provided for convenience only
and are intended to have no effect in construing or interpreting this Agreement.
The language in all parts of this Agreement shall be in all cases construed in
accordance to its fair meaning and not strictly for or against the Company or
Executive. Unless otherwise specified, all references to a “Section” shall be
deemed to refer to a Section of this Agreement.

24. Right to Insure.

The Company shall have the right to secure, in its own name or otherwise, and at
its own expense, life, health, accident or other insurance covering Executive,
and Executive shall have no right, title or interest in and to such insurance.
Executive shall assist the Company in procuring such insurance by submitting to
examinations and by signing such applications and other instruments as may be
required by the insurance carriers to which application is made for any such
insurance.

25. No Inconsistent Obligations.

Executive represents and warrants that he has no obligations, legal, in
contract, or otherwise, inconsistent with the terms of this Agreement or with
his undertaking or continuing employment with the Company to perform the duties
described herein. Executive will not disclose to the Company, or use, or induce
the Company to use, any confidential, proprietary, or trade secret information
of others. Executive represents and warrants that he has returned all property
and confidential information belonging to all prior employers, if he is
obligated to do so.

26. Binding Agreement.

This Agreement shall inure to the benefit of and be binding upon Executive, his
heirs and personal representatives, and the Company, its successors and assigns.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

27. Voluntary Agreement.

Each party to this Agreement has read and fully understands the terms and
provisions hereof, has had an opportunity to review this Agreement with legal
counsel, has executed this Agreement based upon such party’s own judgment and
advice of counsel (if any), and knowingly, voluntarily, and without duress,
agrees to all of the terms set forth in this Agreement. The parties have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of authorship of any
provision of this Agreement. Except as expressly set forth in this Agreement,
neither the parties nor their affiliates, advisors and/or their attorneys have
made any representation or warranty, express or implied, at law or in equity
with respect of the subject matter contained herein. Without limiting the
generality of the previous sentence, the Companies, their affiliates, advisors,
and/or attorneys have made no representation or warranty to Executive concerning
any tax consequences (including, but not limited to, state or Federal tax
consequences) to Executive regarding the transactions contemplated by this
Agreement.

28. Section 409A of the Code.

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Treasury regulations and other
interpretive guidance issued thereunder (collectively, “Section 409A”), or to be
treated as exempt therefrom, and shall be construed and administered in
accordance with such intent. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service, as a short-term deferral, or as any other compensation
that is otherwise exempt from Section 409A shall be excluded from Section 409A
to the maximum extent possible. Any payments to be made under this Agreement
upon a termination of Executive’s employment that are deemed to constitute
non-qualified deferred compensation subject to Section 409A shall only be made
if such termination of employment constitutes a “separation from service” under
Section 409A. Notwithstanding any provision in this Agreement to the contrary,
if any payment or benefit provided for herein would be subject to additional
taxes and interest under Section 409A if Executive’s receipt of such payment or
benefit is not delayed until the earlier of (i) the date of Executive’s death or
(ii) the date that is six (6) months after the Date of Termination of
Executive’s employment hereunder (such applicable date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Executive
(or Executive’s estate, if applicable) until the Section 409A Payment Date. Each
payment under this Agreement is intended to be a “separate payment” and not one
of a series of payments for purposes of Section 409A. Notwithstanding the
foregoing, the Company does not guarantee any particular tax effect, and
Executive shall be solely responsible and liable for the satisfaction of all
taxes, penalties and interest that may be imposed on or for the account of
Executive in connection with the Agreement (including, but not limited to, any
taxes, penalties and interest under Section 409A), and neither the Company, nor
any of its affiliates, shall have any obligation to indemnify or otherwise hold
Executive (or any beneficiary) harmless from any or all taxes, penalties or
interest.

29. Excise Tax. (a) Notwithstanding any other provisions in this Agreement, in
the event that any payment or benefit received or to be received by Executive
(including, but not limited to, any payment or benefit received in connection
with a change in control of Tidewater or the termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
program, arrangement or agreement) (all such payments and benefits, together,
the “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Section 4999 of the Code, or any successor provision thereto (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
program, arrangement or agreement, the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A, and second, a pro-rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Section 409A as deferred
compensation.

(c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to Executive and selected by the
accounting firm which was, immediately prior to the change in control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including, but no
limited to, by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments will be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as set forth in Section 280G(b)(3) of the
Code) that is allocable to such reasonable compensation; and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. All determinations required by this
Section 29 will be at the expense of the Company.

30. Indemnification.

Tidewater will defend and indemnify Executive as required by Tidewater’s Bylaws
and Certificate of Incorporation, to the maximum extent permitted by applicable
law. During the Employment Period and thereafter (with respect to events
occurring during the Employment Period), Tidewater will maintain and provide
Executive with coverage under its directors’ and officers’ liability policy to
the same extent that it provides such coverage to its other officers and
directors generally.

31. Survival.

The provisions and obligations of this Agreement which, by their nature, require
or contemplate full or partial performance after the termination or expiration
of this Agreement or Executive’s employment with the Company (including, without
limitation, Sections 4-8, 13, 20, 30 and 32) shall survive termination of
Executive’s employment or this Agreement.

32. Clawback.

Notwithstanding any other provisions in this Agreement to the contrary, any
compensation paid to Executive pursuant to this Agreement or any other agreement
or arrangement with the Company, which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement). In no event will any such deduction or clawback
be deemed to constitute or contribute to Good Reason.

(Signature Page to Follow)

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates below, effective as of the Effective Date.

 

TIDEWATER INC. By:  

/s/ John T. Rynd

John T. Rynd President, Chief Executive Officer and Director Date: December 28,
2018 EXECUTIVE

/s/ Quintin V. Kneen

Quintin V. Kneen

Date: December 28, 2018

 

13